FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 18, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 STELA FESTINI-STEELE,

       Plaintiff - Appellant,

 v.                                                          No. 20-1052
                                                 (D.C. No. 1:18-CV-01342-RM-GPG)
 EXXONMOBIL CORPORATION,                                      (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________

      This appeal involves whether a Decree of Dissolution of Marriage (“Divorce

Decree” or “Decree”) is a Qualified Domestic Relations Order (“QDRO”) under the

Employee Retirement Income Security Act (“ERISA”), codified at 29 U.S.C. §§ 1001

to 1461. If the Decree is a QDRO, then the plaintiff, Stela Festini-Steele, is entitled

to the proceeds of a group life insurance policy that her ex-husband, Billy Steele,

held through defendant ExxonMobil Corporation. ExxonMobil concluded that the



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
Decree was not a QDRO and declined to pay Ms. Festini-Steele the insurance

proceeds. The district court agreed and closed the case. Ms. Festini-Steele appeals.

We conclude that the Decree is a QDRO. Exercising jurisdiction under 28 U.S.C.

§ 1291, we reverse.

                   I. QDRO REQUIREMENTS UNDER ERISA

      ERISA generally obligates administrators to manage ERISA plans “in

accordance with the documents and instruments governing” them. 29 U.S.C.

§ 1104(a)(1)(D). ERISA also preempts “any and all State laws insofar as they may

now or hereafter relate to any employee benefit plan” covered by ERISA. 29 U.S.C.

§ 1144(a). But there is an exception to ERISA preemption for QDROs “within the

meaning of section 1056(d)(3)(B)(i).” § 1144(b)(7). In § 1056(d)(3)(B)(i), Congress

defined a QDRO as “a domestic relations order . . . which creates or recognizes the

existence of an alternate payee’s rights to, or assigns to an alternate payee the right

to, receive all or a portion of the benefits payable with respect to a participant under a

plan.” 29 U.S.C. § 1056(d)(3)(B)(i)(I).

      To qualify as a QDRO, a domestic relations order (“DRO”)1 must meet certain

statutory requirements, see § 1056(d)(3)(B)(i)(II):


      1
        No one disputes that ERISA governs the plan at issue here or that the
Divorce Decree fits the definition of a “domestic relations order” set out in
§ 1056(d)(3)(B)(ii)—“any judgment, decree, or order (including approval of a
property settlement agreement)” that “relates to the provision of child support,
alimony payments, or marital property rights to a spouse, former spouse, child, or
other dependent of a participant” and “is made pursuant to a State domestic relations
law.”

                                            2
             A domestic relations order meets the requirements of this
             subparagraph only if such order clearly specifies—

             (i) the name and the last known mailing address (if any) of
             the participant and the name and mailing address of each
             alternate payee covered by the order,

             (ii) the amount or percentage of the participant’s benefits to
             be paid by the plan to each such alternate payee, or the
             manner in which such amount or percentage is to be
             determined,

             (iii) the number of payments or period to which such order
             applies, and

             (iv) each plan to which such order applies.

§ 1056(d)(3)(C) (emphasis added).

      If a DRO is a QDRO, it is exempt from ERISA preemption and plan benefits

are payable to the “alternate payee” designated in the QDRO. See Carland v. Metro.

Life Ins. Co., 935 F.2d 1114, 1120 (10th Cir. 1991) (“Taken together, sections

1144(b)(7) and 1056(d)(3)(B)(i) of the statute exempt divorce decrees meeting the

statutory requirements from ERISA preemption.”).2

                                 II. BACKGROUND

      Ms. Festini-Steele and Mr. Steele divorced in 2014. They filled out a

Separation Agreement that was incorporated into the Divorce Decree. The

Separation Agreement is a standard form created by the “Colorado Judicial



      2
         “The term ‘alternate payee’ means any spouse, former spouse, child, or other
dependent of a participant who is recognized by a domestic relations order as having
a right to receive all, or a portion of, the benefits payable under a plan with respect to
such participant.” § 1056(d)(3)(K).
                                            3
Department for use in the Courts of Colorado.” Aplt. App., Vol. 2 at 43. The form

provides a series of check-box options regarding life insurance and instructs the

parties to “[c]heck all that apply.” Id. at 45. Ms. Festini-Steele and Mr. Steele

checked two boxes. The first box corresponds to this statement: “The parties agree

to the following terms relating to all life insurance accounts.” Id. (emphasis added).

The second box is for “Other,” and in the blank following it they stated: “The

Petitioner Billy R. Steele will carry life insurance on Co-Petitioner Stela

Festini-Steele as beneficiary until daughter A.S. is 18 years of age[.]” Id. at 46

(brackets omitted). The Life Insurance section of the Separation Agreement is

reproduced below:




Id. at 45-46. When they executed the Separation Agreement, Mr. Steele worked for

ExxonMobil.


                                           4
      After the divorce, Mr. Steele remarried. In 2017, he died in a car accident.

His daughter, A.S., was then four years old. Ms. Festini-Steele contacted

ExxonMobil, provided a copy of the Divorce Decree, and requested the benefit from

Mr. Steele’s ExxonMobil life insurance plan. ExxonMobil informed her that she was

not a named beneficiary on Mr. Steele’s life insurance plan and denied her request

for benefits.3 In the denial letter, ExxonMobil determined the Divorce Decree did not

meet the QDRO requirements because it did “not specify an amount of insurance to

carry” or “specify the name of the benefit plan.” Id. at 27.

      Ms. Festini-Steele then filed an action in Colorado state court, which

ExxonMobil removed to federal court. There, Ms. Festini-Steele filed an amended

complaint advancing an ERISA civil-enforcement claim and a state-law claim for

abuse of process, and she moved for judgment on the pleadings. A magistrate judge

filed a report recommending the district court deny the motion for judgment on the

pleadings and instead issue an order (1) declaring the Divorce Decree is not a valid

QDRO under ERISA because it does not satisfy § 1056(d)(3)(C)(iv)’s

plan-identification requirement and (2) dismissing the action.


      3
         According to the parties’ oral argument in the district court, Mr. Steele either
never designated a beneficiary or he executed a form selecting the plan’s standard
beneficiary designation protocol under which the first beneficiary would be his
current spouse if she survived him. See Aplt. App., Vol. 2 at 68:9-16, 71:1-7
(plaintiff’s argument); id. at 96:23 to 97:2 (ExxonMobil’s argument); id., Vol. 1 at 87
(the “standard list of beneficiaries” set out in the Summary Plan Description, which
places the participant’s surviving “spouse” in first position). Under either view of
the facts, the result will be the same: Ms. Festini-Steele is not the beneficiary unless
the Divorce Decree is a QDRO.

                                           5
      Ms. Festini-Steele filed objections to the recommendation. After overruling

those objections, the district court accepted and adopted the magistrate judge’s

recommendation to deny Ms. Festini-Steele’s motion for judgment on the pleadings.

The court concluded that the Divorce Decree did not qualify as a QDRO because

“[n]o plan is identified or named in the separation agreement, and . . . it is not

entirely clear whose life is to be insured and who the intended beneficiary is.” Aplt.

App., Vol. 2 at 154 (citing § 1056(d)(3)(C)(iv)). The court also determined that the

Decree did not qualify as a QDRO because it did not “clearly specify the amount or

percentage of the participant’s benefits to be paid by the plan to [Ms. Festini-Steele],

or the manner in which such amount or percentage is to be determined.” Id. at 155

(citing § 1056(d)(3)(C)(ii)). This appeal followed.4

                                  III. DISCUSSION

                                 A. Standard of review

      We review ExxonMobil’s decision to deny Ms. Festini-Steele’s claim, not the

district court’s ruling. See Holcomb v. Unum Life Ins. Co. of Am., 578 F.3d 1187,

1192 (10th Cir. 2009). We therefore afford no deference to the district court’s

decision. Martinez v. Plumbers & Pipefitters Nat’l Pension Plan, 795 F.3d 1211,


      4
         In a separate minute order filed the same day as its order denying the motion
for judgment on the pleadings, the district court explained that it had not adopted the
magistrate judge’s recommendation to dismiss the case because Ms. Festini-Steele
had not sought a ruling on her state-law claim. See Aplt. App., Vol. 1 at 15 (docket
entry 143). The parties then filed a notice of stipulated dismissal of the state-law
claim, and the court closed the case, see id. at 16 (docket entry 150). We therefore
conclude that the district court effectively dismissed all claims and we have
jurisdiction over this appeal under 28 U.S.C. § 1291.
                                            6
1214 (10th Cir. 2015). Our review is de novo because whether a DRO is a QDRO

presents a legal question, not a matter over which a plan administrator could have

discretionary authority. See id. (explaining that our review in an ERISA

civil-enforcement action “is de novo unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the plan” (internal quotation marks omitted)); Carland, 935 F.2d at 1118

(applying de novo review to whether a DRO is a QDRO under ERISA).

                                       B. Merits

      Ms. Festini-Steele raises two issues, both couched as matters of district court

error. But given that we review the plan administrator’s decision, not the district

court’s, we construe the issues as follows: (1) ExxonMobil has impermissibly relied

on three rationales raised only in litigation, and (2) ExxonMobil erred in determining

that the Divorce Decree was not a QDRO.

1. ExxonMobil is Limited to Reasons Given in its Denial Letter

      As noted, ExxonMobil provided two reasons at the administrative level for

concluding the Divorce Decree did not meet the QDRO requirements: (1) it did “not

specify an amount of insurance to carry” and (2) it did “not specify the name of the

benefit plan.” Aplt. App., Vol. 2 at 27. But in the district court, it relied on three

arguably different reasons. Ms. Festini-Steele contends that was improper because

ExxonMobil did not provide those reasons in its administrative denial of her claim.

See Spradley v. Owens-Ill. Hourly Emps. Welfare Benefit Plan, 686 F.3d 1135, 1140

(10th Cir. 2012) (“[F]ederal courts will consider only those rationales that were

                                            7
specifically articulated in the administrative record as the basis for denying [an

ERISA] claim.” (internal quotation marks omitted)). We agree with

Ms. Festini-Steele in part.5

      ExxonMobil’s first “litigation only” reason was that the Decree did not make it

clear whether Mr. Steele was required to carry insurance on himself or on

Ms. Festini-Steele or who the beneficiary was supposed to be. ExxonMobil may not

now rely on this reason because it stated in its denial letter that the “[D]ecree

requir[ed] Billy Steele to carry life insurance with Stela Festini-Steele as

beneficiary.” Aplt. App., Vol. 2 at 27. That amounts to a concession that the Decree

required Mr. Steele to carry insurance on his own life, not on Ms. Festini-Steele’s

life, and that Ms. Festini-Steele was to be the beneficiary.

      The second litigation-only reason was that the Decree did not clearly specify

the amount or percentage of benefits or the manner in which they were to be paid,

which is the second QDRO requirement, see § 1056(d)(3)(C)(ii). But in its

administrative denial, ExxonMobil did not expressly invoke the second requirement,

relying instead on a tangentially related reason—that the Decree did not clearly

specify an amount of insurance to carry, which is not among the statutory

requirements. By not invoking the second requirement in its denial letter,


      5
        ExxonMobil advanced these three arguably different reasons in the district
court, but on appeal it does not discuss or rely on the first two. Despite this apparent
abandonment of those two reasons, we address Ms. Festini-Steele’s argument
because it bears on whether we may nevertheless consider either of those reasons as
grounds for affirmance.

                                            8
ExxonMobil is precluded from relying on it here. But even if it is not precluded, our

resolution of this appeal would be the same, because, as we will discuss, the Decree

meets the second requirement.

      The third reason ExxonMobil raised in litigation was that the Decree did not

clearly specify whether the phrase “all life insurance accounts” meant life insurance

plans or policies that were “employer-provided,” “now in existence,” or “later

acquired,” see, e.g., Aplt. App., Vol. 2 at 22; 79-80; 146-48. That “reason,” however,

is nothing more than legal argument relevant to the fourth statutory requirement, to

clearly identify “each plan to which [the Decree] applies,” § 1056(d)(3)(C)(iv). And

ExxonMobil’s administrative denial on the ground that the Decree “does not specify

the name of the benefit plan,” Aplt. App., Vol. 2 at 27, clearly rested on the fourth

requirement. Consequently, we may consider this legal argument.

2. The Decree is a QDRO

      a. Second QDRO requirement: amount or percentage of benefits

      We first address the second QDRO requirement—to “clearly specif[y] . . . the

amount or percentage of the participant’s benefits to be paid by the plan to each such

alternate payee, or the manner in which such amount or percentage is to be

determined,” § 1056(d)(3)(C)(ii). The Decree meets this requirement by directing

Mr. Steele to designate Ms. Festini-Steele “as beneficiary.” By not identifying any

other beneficiaries, and by not naming Ms. Festini-Steele as, for example, “a

beneficiary,” the Decree “clearly specifies” that Ms. Festini-Steele was to be the sole

beneficiary and, as such, entitled to 100% of the benefit. See Sun Life Assurance Co.

                                           9
of Can. v. Jackson, 877 F.3d 698, 704 (6th Cir. 2017) (concluding that decree naming

a single beneficiary of all employer-provided insurance met second QDRO

requirement);6 Metro. Life Ins. Co. v. McDonald, 395 F. Supp. 3d 886, 891

(E.D. Mich. 2019) (concluding that divorce decree listing ex-spouse as “primary

beneficiary” met the “amount or percentage” requirement).

      b. Fourth QDRO requirement: plan identification

      The parties’ real dispute concerns the fourth QDRO requirement—to “clearly

specif[y] . . . each plan to which [a domestic relations] order applies,”

§ 1056(d)(3)(C)(iv). Ms. Festini-Steele argues that ExxonMobil improperly denied

her claim for failing to “specify the name of the benefit plan,” Aplt. App., Vol. 2

at 27, because nothing in the statute requires divorcing parties to list the name of a

benefit plan to create a QDRO. She claims that by referring to “all life insurance

accounts,” id. at 45 (emphasis added), the statement she and Mr. Steele wrote, that

Mr. Steele “will carry life insurance” with Ms. Festini-Steele as the beneficiary until

their daughter turned eighteen, id. at 46, “objectively encompasses every plan, of any

name,” Aplt. Opening Br. at 5. In other words, Ms. Festini-Steele’s position is that

the Decree is all-inclusive, requiring her to be the sole beneficiary on any life

insurance plan or policy Mr. Steele held on his own life until their daughter turned

18, whether in existence at the time the Decree was executed or later acquired. In



      6
        For reasons discussed below, we disagree with ExxonMobil that in Jackson,
the Sixth Circuit applied a less rigorous QDRO standard than our circuit requires.

                                           10
essence, her argument reduces to “all means all” and therefore unquestionably

includes the ExxonMobil plan.

       Ms. Festini-Steele’s position relies on Jackson. In Jackson, the Sixth Circuit

considered a provision in a divorce decree requiring each party to “maintain,

unencumbered, all employer-provided life insurance, now in existence at a

reasonable cost, or later acquired at a reasonable cost, naming their minor child as

primary beneficiary during her minority.” 877 F.3d at 700 (emphasis added)

(internal quotation marks omitted). At the time of the divorce, the husband had an

employer-sponsored life insurance policy listing his uncle as the beneficiary. Despite

the decree, he never changed the beneficiary. When he died, the insurance company

paid the uncle and then sought a declaratory judgment that it had paid the proper

party. The district court ruled that it had.

       On appeal, the Sixth Circuit concluded that the decree was a QDRO and

reversed. The court reasoned that “[o]ne may ‘clearly specify’ something by

implication or inference so long as the meaning is definite.” Id. at 701 (noting

dictionary definitions of “specify” meaning “to mention, speak of, or name

(something) definitely or explicitly” and “to mention or name in a specific or explicit

manner” (internal quotation marks omitted)). As to plan identity, the court ruled that

the decree spoke “unambiguously by referring to ‘all employer-provided life

insurance.’” Id. at 704 (quoting decree). In rejecting the insurer’s argument that the

decree was insufficient because it did not specify whether it pertained to the

husband’s basic or optional insurance and because the insurer had not begun to

                                               11
manage the plan until two years after the decree was executed, the court determined

that “‘all’ means all—basic and optional coverage, no matter who manages the plan,

and no matter when they assume those duties.” Id.

       We consider Jackson’s reasoning persuasive with respect to the Divorce

Decree here. By checking the box providing that “[t]he parties agree to the following

terms relating to all life insurance accounts,” Aplt. App., Vol. 2 at 45 (emphasis

added), Mr. Steele and Ms. Festini-Steele clearly specified that Mr. Steele was

required to name Ms. Festini-Steele as the beneficiary of all life insurance plans or

policies insuring his life until their daughter A.S. turned eighteen.

       c. ExxonMobil’s counterarguments

       ExxonMobil offers multiple counterarguments. First, it contends we should

not follow Jackson because the Sixth Circuit employed a “substantial compliance”

standard that we rejected in Hawkins v. Commissioner, 86 F.3d 982, 992 (10th Cir.

1996). We disagree. Jackson expressly rejected the idea that “substantial

compliance” with § 1056(d)(3)(C)’s requirements was sufficient. That standard, the

court noted (and we agree), continues to apply only to DROs entered before

January 1, 1985, the effective date of the Retirement Equity Act of 1984 (“REA”),

Pub. L. No. 98-397, 98 Stat. 1426, which promulgated the QDRO requirements. See

Jackson, 877 F.3d at 701. The court made clear that it requires DROs entered after

that date to “clearly specify” the required information, id., and it relied on Hawkins

in support of its application of that standard, id. at 702-03.



                                            12
       We need not accept that Jackson applied the proper standard or one consistent

with Hawkins just because the court said it was doing so.7 But we conclude that

Jackson’s application of the directive to “clearly specify” the four QDRO

requirements is consistent with Hawkins.

       Hawkins concerned the tax consequences of a marital settlement agreement

providing that the wife was to receive “cash of One Million Dollars from Husband’s

share of the Arthur C. Hawkins, D.D.S. Pension Plan.” 86 F.3d at 993 (brackets and

ellipsis omitted). We reasoned that this language satisfied the fourth QDRO

requirement by clearly referring to the plan by name. Id.8

       Although Hawkins is an example of language that is specific enough to satisfy

the fourth QDRO requirement, nothing in Hawkins requires a DRO to identify a plan

by name or establishes a minimum degree of specificity that would pass statutory

muster.9 Instead, Hawkins reached its conclusion after discussing how a domestic




       7
         As the parties note, at least one district court in our circuit has taken the view
that the Sixth Circuit “takes a relaxed approach to the QDRO requirements” and
requires only “‘substantial compliance’” with § 1056(d)(3)(C)’s requirements. See
QuikTrip Corp. v. Javaher, No. 14-CV-674-JHP-PJC, 2015 WL 7103558, at *4
(N.D. Okla. Nov. 13, 2015) (unpublished).
       8
         Although Hawkins involved QDRO requirements under the Internal Revenue
Code (“IRC”), we apply identical interpretations to QDRO requirements under
ERISA and the IRC because “the two parallel provisions were created by the same
legislative act [the REA] and contain precisely the same language.” Hawkins,
86 F.3d at 988 n.5.
       9
        These same two points apply to Carland, where we held that a schedule to a
property settlement agreement incorporated into a divorce decree satisfied the fourth
                                            13
relations order must clearly specify the required information. We first noted that

“[w]hether a [DRO] qualifies as a QDRO depends on the language of the order itself;

the subjective intentions of the parties are not controlling.” Id. at 989-90. We also

observed that the purpose of the specificity requirement “is to reduce the expense of

ERISA plans by sparing plan administrators the grief they experience when because

of uncertainty concerning the identity of the beneficiary, they pay the wrong person,

or arguably the wrong person, and are sued by a rival claimant.” Id. at 991 (internal

quotation marks omitted).

      We then rejected an argument that the specificity requirement “need not be

strictly complied with . . . when the plan administrator, by virtue of his independent

knowledge, is already cognizant of that information.” Id. at 992. We reasoned that

construing the specificity requirements “this liberally” or, as the Seventh Circuit

appeared to do in Metropolitan Life Insurance Co. v. Wheaton, 42 F.3d 1080 (7th Cir.

1994), “eliminating them altogether,” would ignore the statutory mandate to clearly

specify the required information. Hawkins, 86 F.3d at 992. It also would involve

plan administrators and courts in an “ad hoc subjective inquiry” into the parties’

“‘true’ intentions,” allowing “even the most facially inadequate order [to]

theoretically qualify as a QDRO, so long as the plan administrator was aware of the

parties’ ‘true’ intentions.” Id.. An overly liberal construction of the specificity




QDRO requirement because it specified a group life insurance policy by certificate
number. 935 F.2d at 1120.

                                           14
requirement, we said, would also “allow the parties to omit the requested information

whenever it is convenient or even perhaps logical to do so.” Id. at 993

      The Divorce Decree in this case is consistent with Hawkins. The phrase “all

life insurance contracts” eliminates the need for the plan administrator to conduct an

“ad hoc subjective inquiry” into the parties’ “‘true’ intentions.” Id. at 992. “All”

means just that—all. See Jackson, 877 F.3d at 704. And because “all” is sufficient

to clearly specify that the ExxonMobil plan is subject to the Decree, the Decree does

not “omit the requested information,” Hawkins, 86 F.3d at 993, even though it does

not refer to the ExxonMobil plan by name.10

      ExxonMobil argues that even if Jackson employed a standard consistent with

Hawkins, Jackson is factually distinguishable because the provision there required



      10
          We find unpersuasive three decisions on which ExxonMobil relies holding
or suggesting that, to be a QDRO, a DRO must specify each plan by name. See
Yale-New Haven Hosp. v. Nicholls, 788 F.3d 79, 85 (2d Cir. 2015) (concluding that
state-court order was QDRO as to three plans designated by name in the order but not
as to a fourth plan, which was not designated by name); Metro. Life Ins. Co. v.
Leich-Brannan, 812 F. Supp.2d 729 (E.D. Va. 2011) (concluding that DRO providing
that the husband agreed to make his wife “his irrevocable beneficiary on all of his
personal and group life insurance, [and] to maintain all such insurance in force,”
id. at 734, did not satisfy the fourth QDRO requirement because “it did not identify
the specific plan to which the agreement applies,” id. at 737); Deaton v. Cross,
184 F. Supp. 2d 441 (D. Md. 2002) (considering provision that “[h]usband hereby
agrees to name the children of the parties as the irrevocable beneficiaries of any
policy of [life] insurance available to him through his employer until such time as the
youngest child of the parties attains the age of twenty two (22) years,” id. at 442-43
(brackets in original), and concluding that “a blanket reference to workplace life
insurance” did not satisfy the fourth QDRO requirement, at least where no implied
designation of the subject plan could be made because husband was not plan
participant at the time the separation agreement was executed, id. at 444).

                                          15
the parties to “maintain . . . all employer-provided life insurance, now in existence

. . . or later acquired,” 877 F.3d at 700 (internal quotation marks omitted), whereas

the Decree in this case used the phrase “will carry life insurance” and omitted the

words “maintain,” “employer-provided,” and “now in existence . . . or later

acquired,” Aplt. App., Vol. 2 at 45. But we see no reason to distinguish Jackson in

this manner. When read in context with the requirement to name “their minor child

as primary beneficiary” until she “reaches the age of eighteen . . . or graduates from

high school, whichever occurs last,” Jackson, 877 F.3d at 700 (parentheses and

internal quotation marks omitted), the word “maintain” indicates only that the

Jackson parties were obligated to keep any insurance policies “in existence” at the

time of the divorce or “later acquired” until the occurrence of the designated

milestone. Here, the phrase “will carry life insurance . . . until daughter A.S. is 18

years of age,” Aplt. App., Vol. 2 at 46 (brackets omitted), serves the same function as

“maintain” in Jackson. And because “all” means “all,” “all life insurance contracts”

necessarily includes both “employer-provided” life insurance and life insurance not

provided by an employer, regardless of when it was obtained. Adding

“employer-provided” or temporal qualifiers was unnecessary.

      We also reject ExxonMobil’s related contention that the phrase “will carry life

insurance” can be read as referring to an insurance policy Mr. Steele was to purchase

in the future. In support, ExxonMobil contrasts our case with Teenor v. LeBlanc,

No. 18-cv-12364, 2019 WL 2074585 (E.D. Mich. May 10, 2019) (unpublished),

where the court considered a provision also using the word “maintain”: “[Husband]

                                           16
shall maintain [wife] as principal beneficiary on all life insurance policies so long as

spousal support is payable.” Id. at *1 (internal quotation marks omitted). Relying on

Jackson, the Teenor court said the specification that the wife “was to be kept as the

principal beneficiary on ‘all life insurance policies[]’ necessarily encompass[ed] the

plan at issue.” Id. at *3. But merely because this language was sufficient to specify

an insurance policy the husband held at the time of the divorce does not mean the

phrase “will carry life insurance” in our case is a directive for future action. As

discussed above, “will carry” functions as an obligation for Mr. Steele to maintain

Ms. Festini-Steele as the beneficiary on all life insurance policies he had at the time

of his death, regardless of when they were obtained, subject only to the proviso that

the obligation would terminate when their daughter turned eighteen.

      ExxonMobil suggests Ms. Festini-Steele and Mr. Steele could have made their

intent clearer if they had checked a box on the Separation Agreement next to the

option providing that “[t]he Petitioner [Mr. Steele] will carry life insurance on his/her

life in the amount of $ _____ with _____________ (name of spouse) as beneficiary,”

Aplt. App., Vol. 2 at 45. But their decision not to check this option and fill in the

blanks is consistent with what they chose to do—to specify that no matter what life

insurance plans Mr. Steele held or obtained, and without requiring any such plans to

be for an amount certain, Mr. Steele had to name Ms. Festini-Steele as the

beneficiary until their daughter turned eighteen.

      Finally, ExxonMobil points out that the Separation Agreement warned the

parties about the need to obtain a QDRO, thus suggesting the Separation Agreement

                                           17
did not itself function as a QDRO. But the warning appears in a separate section of

the Agreement concerning only retirement plans, and there the parties checked boxes

indicating they had no such plans or had already divided or transferred any such

funds. See Aplt. App., Vol. 2 at 47. In any event, we do not think that the presence

of this warning requires plan administrators or courts to determine that a DRO into

which such a separation agreement is incorporated is not a QDRO.

                                IV. CONCLUSION

      For the foregoing reasons, we reverse the district court’s judgment and remand

for entry of judgment in favor of Ms. Festini-Steele. We grant the Motion to

Withdraw as Counsel filed by Amparo Yanez Guerra on January 12, 2021.


                                           Entered for the Court


                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                         18